                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                 NO. 5:09-CR-00322-FL-1



   UNITED STATES OF AMERICA

       v.                                                      ORDER TO SEAL

   TIMOTHY LAMAR COLLINS




       On motion of the Defendant, Timothy Lamar Collins, and for good cause shown, it is

hereby ORDERED that the [DE186 ] be sealed until further notice by this Court.

       IT IS SO ORDER.

       This 2nd day of December, 2019.


                                    _____________________________________________
                                    LOUISE WOOD FLANAGAN
                                    United States District Judge
